Exhibit 10.8

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Rick Williams
(“Employee”) effective as of May 6, 2020 (the “Effective Date”).

1.Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Executive Vice
President and Chief Operating  Officer of the Company and in such other position
or positions as may be assigned from time to time by the Board (as defined in
Section 2(b)) or the Company’s Chief Executive Officer (the “CEO”).
2.Duties and Responsibilities of Employee. During the Employment Period,
Employee shall devote Employee’s full business time, attention and best efforts
to the businesses of the Company and its direct and indirect subsidiaries
(collectively, the “Company Group”) as may be requested by the Board or its
designee or the CEO or the CEO’s designees from time to time. Employee’s duties
shall include those normally incidental to the position identified in Section 1,
as well as such additional duties as may be assigned to Employee by the Board or
its designee or by the CEO or the CEO’s designees from time to time, which
duties may include providing services to other members of the Company Group in
addition to the Company.
(a)Employee may, without violating this Agreement: (i) as a passive investment,
own interest in a private company and/or own publicly traded securities in such
form or manner as shall not require any services by Employee in the operation of
such entities in which such interests or securities are owned; (ii) engage in
charitable and civic activities, including participation in professional groups
and associations; (iii) serve on up to two other company board with the prior
approval of the board of directors of the Company or its designee (the “Board”)
and the CEO; or (iv) with the prior written consent of the Board, engage in
other personal and passive investment activities, in each case, so long as such
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to the Company Group or competitive
with the business of the Company Group.
(b)Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition covenant, nondisclosure
agreement, or any other agreement, obligation, restriction or understanding that
would prohibit Employee from executing this Agreement or fully performing each
of Employee’s duties and responsibilities hereunder, or would in any manner,
directly or indirectly, limit or affect any of the duties and responsibilities
that may now or in the future be assigned to Employee hereunder.
(c)Employee owes each member of the Company Group fiduciary duties (including
(i) duties of loyalty and non-disclosure and (ii) such fiduciary duties that an
officer of the Company has under applicable law), and the obligations described
in this Agreement are in addition to, and not in lieu of, the obligations
Employee owes each member of the Company Group under statutory or common law.

1



--------------------------------------------------------------------------------

3.Compensation.
(a)Base Salary. During the Employment Period, the Company shall pay to Employee
an annualized base salary of $525,000, (the “Base Salary”) in consideration for
Employee’s services under this Agreement, payable in substantially equal
installments in conformity with the Company’s customary payroll practices for
other senior executives as may exist from time to time, but no less frequently
than monthly. The Base Salary shall be reviewed by the Compensation Committee of
the Board (the “Compensation Committee”) in accordance with the Company’s
policies and practices, but no less frequently than once annually, and, subject
to achieving all predetermined metrics, shall be increased by at least 7% for
the first  and second anniversary of the Effective Date. Unless agreed to in
writing by Employee, the Base Salary shall not be decreased.   To the extent
applicable, the term “Base Salary” shall include any such increases (or
decreases agreed to in writing by Employee) to the Base Salary enumerated above.
(b)Annual Bonus. Employee shall be eligible for discretionary bonus compensation
for each complete calendar year that Employee is employed by the Company
hereunder (the “Annual Bonus”) (including, for 2020, a pro rata Annual Bonus
based on Employee’s start date with the Company). Each Annual Bonus shall have a
target value equal to 75% of Base Salary. The performance targets that must be
achieved in order to be eligible for certain bonus levels shall be established
by the Compensation Committee annually, in its sole discretion. Each Annual
Bonus, if any, shall be paid as soon as administratively feasible after the
Compensation Committee certifies whether the applicable performance targets for
the applicable calendar year to which such Annual Bonus relates (the “Bonus
Year”) have been achieved, but in no event later than April 15 following the end
of such Bonus Year. Except as set forth in this Agreement, no Annual Bonus, if
any, nor any portion thereof, shall be payable for any Bonus Year unless
Employee remains continuously employed by the Company from the Effective Date
through the end of the applicable performance year.
(c)Long-Term Incentive Compensation.
(i)During the Employment Period, Employee shall be eligible to participate in
the Company’s 2017 Omnibus Incentive Plan, as amended from time to time (the
“Omnibus Plan”), with a target annual equity award for each year covering a
number of shares of the Company’s common stock (“Shares”) having a grant date
value equal to 80% of Employee’s Base Salary (the “Target Equity Award”),
provided that (A) the Target Equity Award for 2020 shall be a time-vested stock
option to purchase 260,900 Shares upon the terms set forth in the award
agreement attached hereto as attached hereto as Exhibit A; (B) the Target Equity
Awards for years after 2020 may be granted in the form of time-based or
performance-based awards, or a combination thereof; (C) the grant date value of
any Target Equity Awards granted in years 2021 and 2022 shall equal 80% of
Employee’s Base Salary; and (D) the grant date value of any Target Equity Awards
granted in years after 2022 shall be at least 120% of Employee’s Base Salary and
shall be reviewed by the Board for increase.
(ii)Employee shall be eligible to receive a one-time, 2020 performance-based
equity award consisting entirely of 453,200 performance stock units (the “Turn-

2



--------------------------------------------------------------------------------

Around Award”), which Employee agrees equals 120% of Employee’s Base Salary,
 upon the terms set forth in the award agreement attached hereto as Exhibit B.
(iii)Employee shall be eligible to receive a one-time, 2020 equity award
consisting entirely of time-vested stock options having a grant date value equal
to $500,000, which Employee agrees equals  310,600 Shares (the “Promotion
Compensation Award”), upon the terms set forth in the award agreement attached
hereto as Exhibit C.
(iv)If the Omnibus Plan does not have a sufficient number of Shares available to
grant any Target Equity Award, Turn-Around Award, or the Promotion Compensation
Award, as applicable, shall be granted as a cash-settled restricted stock unit
award or cash-settled stock appreciation right, as applicable, with terms and
conditions substantially consistent with those set forth in the award agreements
attached hereto as attached hereto as Exhibit A, Exhibit B and Exhibit C
respectively.
(v)During the Employment Period, Employee shall be eligible to participate in
all of the Company’s short-term and long-term incentive compensation plans,
programs or arrangements made available to other senior executives, including
the receipt of awards under any equity incentive plan, programs or arrangements
of the Company made available to other senior executives, in each case, in
amounts determined by the Compensation Committee in its sole discretion and
subject to the terms and conditions of such plans, programs or arrangements as
in effect from time to time. Nothing herein shall be construed to give Employee
any rights to any amount or type of grant or award except as provided in a
written award agreement with Employee and approved by the Compensation
Committee.
(d)Retention Award. On the third anniversary of the Effective Date, provided
that this Agreement has not been terminated,  on first regularly scheduled pay
date coincident with or next following the third anniversary of the Effective
Date, the Company shall pay Employee a single lump sum cash payment equal to
$300,000 (the “Retention Award”).
(e)Business Expenses. Subject to Section 24, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such reimbursement, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event shall any reimbursement be made to
Employee for such expenses incurred after the date of Employee’s termination of
employment with the Company.  
(f)Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time. In
addition, during the Employment Period, Employee shall be entitled to six weeks
of paid vacation in accordance with the policies set forth in the

3



--------------------------------------------------------------------------------

employee handbook of the Company or in any approved Company policy (including
any maximum accrual rules contained therein). The Company shall not, however, by
reason of this Section 3(f), be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing, any such plan or policy, so long as
such changes are similarly applicable to other similarly situated senior
executives generally.  In addition, during the Employment Period, Employee shall
be entitled to an annual executive physical/health screening at a facility of
Employee’s choice (e.g., Cooper Clinic) with such physical/screening paid for by
the Employer to the extent not covered by insurance, with the amount of
Employer’s out-of-pocket cost not to exceed $5,000 per year.
(g)Use of Company Plane.  Beginning January 1, 2020, on a calendar year basis,
Employee shall have the right to use the Company Group’s Bravo aircraft or King
Air aircraft (collectively “Aircraft”) for up to a total of 30 hours per year,
without payment of any fee to Company or Company Group, for Employees personal
use, provided, that such use does not conflict with the Company or Company
Group’s need to the aircraft for business purposes.  Unused personal use hours
in any calendar year will not carryover to be used in a subsequent year.
 Employee has the right to use Aircraft beyond these hours for personal use so
long as the Company is reimbursed in accordance with IRS pricing parameters for
such personal use.  To the extent that business purposes are combined with any
travel involving the use of the Aircraft, the trips will be deemed business
purpose and the aircraft time incurred therein will not be assessed as personal
use time.  All amounts to be reimbursed or otherwise assessed for personal use,
as stipulated by applicable Federal Aviation Regulations and as called out in
the Time Sharing Agreement for each respective aircraft, incorporated herein by
reference, shall not be reimbursed but will be included Williams W-2 earnings
for purposed of taxation as compensation.
4.Term of Employment. Employee’s employment under this Agreement shall commence
on the Effective Date. Notwithstanding any other provision of this Agreement,
Employee’s employment pursuant to this Agreement is at will and may be
terminated at any time in accordance with Section 5. The period from the
Effective Date until the termination of Employee’s employment pursuant to this
Agreement, regardless of the time or reason for such termination, shall be
referred to herein as the “Employment Period.”
5.Termination of Employment. For purposes of this Agreement, “Termination Date”
shall mean the date of Employee’s termination of employment with the Company for
any reason.
(a)Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
(i)Employee’s commission of fraud, breach of fiduciary duty, theft,
embezzlement, misappropriation, misrepresentation, or other financial crimes
against the Company, its subsidiaries, affiliates or customers;
(ii)Employee’s willful refusal without proper legal cause to faithfully and
diligently perform Employee’s duties;

4



--------------------------------------------------------------------------------

(iii)Employee’s breach of Sections 8, 9 or 10 of this Agreement or material
breach of any other material written agreement between Employee and one or more
members of the Company Group;
(iv)Employee’s conviction of, or plea of guilty or nolo contendere to, any crime
involving harassment, assault, or moral turpitude or a felony (or state law
equivalent);
(v)Employee’s willful misconduct or gross negligence in the performance of
duties to the Company that has or could reasonably be expected to have a
material adverse effect on the Company; or
(vi)Employee’s material breach and violation of the Company’s written policies
pertaining to workplace conduct (including sexual harassment), discrimination or
insider trading.

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii), (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i) and (iv) are not
permitted to be cured by Employee under any circumstances. Any act or failure to
act (i) based on specific authority given pursuant to a resolution adopted by
the Board, (ii) based on specific advice of the Company’s outside counsel, or
(iii) based on the specific direction of the Board shall be presumed to be done,
or omitted to be done, by Employee in good faith and in the best interests of
the Company and therefore shall not form the basis for a Cause termination.

(b)Company’s Right to Terminate without Cause. The Company shall have the right
to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon at least ninety (90) days’ advance written
notice to Employee.
(c)Employee’s Right to Terminate for Good Reason. Employee shall have the right
to terminate Employee’s employment with the Company at any time for “Good
Reason.” For purposes of this Agreement, “Good Reason” shall mean:
(i)a material reduction in Base Salary or Target Bonus, other than a general
reduction in Base Salary and/or Target Bonus, that affects all similarly
situated executives in substantially the same proportions;
(ii)a material diminution in Employee’s position, responsibilities or duties or
the assignment of Employee to a position, responsibilities or duties of a
materially lesser status or degree of responsibility than his position,
responsibilities or duties immediately following the Effective Date; or
(iii)any material breach by the Company of any provision of this Agreement
(including, without limitation, any failure by the Company to cause an acquiring
company in a change in control transaction to assume the terms of this
Agreement).

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent; (B)
Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
following the expiration of the thirty (30) day cure period, but in any event
within sixty-five (65) days following the Board’s receipt of such notice.



(d)Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate. For purposes of this Agreement, a
“Disability” shall exist if Employee is entitled to receive long-term disability
benefits under the Company’s disability plan or, if there is no such plan,
Employee’s inability to perform the essential functions of Employee’s position
(after accounting for reasonable accommodation, if applicable), due to an
illness or physical or mental impairment or other incapacity that continues, or
can reasonably be expected to continue, for a period in excess of one
hundred-twenty (120) days, whether or not consecutive. The determination of
whether Employee has incurred a Disability shall be made in good faith by the
Board.
(e)Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon ninety (90) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 5(b)).
6.Obligations of the Company upon Termination of Employment.
(a)For Cause; Other than for Good Reason. If Employee’s employment is terminated
during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a); or (ii) by Employee other than for Good Reason pursuant to
Section 5(e), then Employee shall be entitled to all Base Salary and any accrued
but unused vacation earned by Employee through the Termination Date and, subject
to the terms and conditions of any benefit plans in which he may participate at
the time of such termination, any post-employment benefits available pursuant to
the terms of those plans, and the payment for any accrued but unused vacation
days (collectively, the “Accrued Amounts”); however, Employee shall not be
entitled to any additional amounts or benefits as the result of such termination
of employment.
(b)Without Cause; Good Reason. Subject to Section 6(e) below, Employee shall be
entitled to the Accrued Amounts and the certain severance consideration
described below, payable at the times and in the form set forth in Section 6(d)
below, if Employee’s employment is

6



--------------------------------------------------------------------------------

terminated during the Employment Period (x) by the Company without Cause
pursuant to Section 5(b), or (y) by Employee for Good Reason pursuant to
Section 5(c), in which case the Company shall provide Employee with a severance
payment in an amount equal to the sum of (A) eighteen (18) months of Employee’s
Base Salary as in effect immediately prior to the Termination Date and (B) a pro
rata portion of Employee’s target Annual Bonus for the year in which such event
occurred prorated for the period of days beginning on January 1 and ending on
the Termination Date (the “Severance Payment”). If Employee, after the third
anniversary of the Effective Date, terminates this Agreement pursuant to Section
5(e),  Company may elect to pay Employee a severance payment of Employee’s
monthly Base Salary, in effect immediately prior to the Termination Date, for up
to a period of 18 consecutive months (at Company’s sole discretion) after such
termination in order to extend the obligations set forth in Section 9 of this
Agreement for a period of time up to 18 months after such termination (the
“Discretionary Severance Payment”). In addition, subject to Section 6(f) below
and subject to (A) Employee’s timely and proper election of group health plan
continuation coverage under the Company’s group health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and continued eligibility for such coverage under COBRA, and (B) Employee’s
continued copayment of premiums at the same level and cost to Employee as if
Employee were an employee of the Company (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), the Company
shall provide Employee with a monthly cash payment equal to 100% of the excess
of the applicable COBRA participation premiums for Employee and Employee’s
spouse and eligible dependents, if any, over the amount described in clause (B)
until the earlier of eighteen (18) months following the Termination Date, (ii)
the date on which Employee becomes employed by a third party and becomes
eligible to participate in such third party’s group health plan, or (iii) the
maximum period allowed by COBRA for Employee to continue such coverage under
Company’s plans.
(c)Death or Disability. If Employee’s employment is terminated during the
Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then subject to Section 6(f) below, Employee shall be entitled to
the (i) Accrued Amounts; and (ii) Employee’s target Annual Bonus for the year in
which such event occurred prorated for the period of days beginning on January 1
and ending on the date of death or Disability, as applicable, and payable within
60 days following the date of Employee’s death or termination due to Disability,
as applicable. In addition, subject to Section 6(f) below and subject to (A)
Employee’s (or his beneficiary’s) timely and proper election of group health
plan continuation coverage under COBRA, and continued eligibility for such
coverage under COBRA, and (B) the continued copayment of premiums at the same
level and cost to Employee (or his beneficiaries) as if Employee were an
employee of the Company (excluding, for purposes of calculating cost, an
employee’s ability to pay premiums with pre-tax dollars), the Company shall
provide Employee (or his beneficiary) with a monthly cash payment equal to 100%
of the excess of the applicable COBRA participation premiums over the amount
described in clause (B) until the earlier of eighteen (18) months following the
Termination Date, (ii) the date on which Employee becomes employed by a third
party and becomes eligible to participate in such third party’s group health
plan, or (iii) the maximum period allowed by COBRA for Employee to continue such
coverage under Company’s plans. Employee shall not be entitled to any additional
amounts or benefits as the result of such termination of employment.

7



--------------------------------------------------------------------------------

(d)Payment Timing. Payment of the Severance Payment, shall be divided into
substantially equal installments and paid in accordance with the Company’s
normal payroll procedures over a 18 month period, following the Termination
Date; provided, however, that (i) the first installment of the Severance
Payment, shall be paid on the Company’s first regularly scheduled pay date that
is on or after the date that is sixty (60) days after the Termination Date (but
in any event no later than March 15th of the year following the year in which
the Termination Date occurs), and on such pay date the Company shall pay to
Employee, without interest, a number of such installments equal to the number of
such installments that would have been paid during the period beginning on the
Termination Date and ending on the Company’s first regularly scheduled pay date
that is on or after the date that is sixty (60) days after the Termination Date
had the installments been paid on a monthly basis commencing on the Company’s
first regularly scheduled pay date coincident with or next following the
Termination Date, and each of the remaining installments shall be paid on a
monthly basis thereafter, (ii) to the extent, if any, that the aggregate amount
of the installments of the Severance Payment that would otherwise be paid
pursuant to the preceding provisions of this Section 6(d) after March 15 of the
calendar year following the calendar year in which the Termination Date occurs
(the “Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Employee in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (iii) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(d) after December 31
of the calendar year following the calendar year in which the Termination Date
occurs shall be paid with the installment of the Severance Payment, if any, due
in December of the calendar year following the calendar year in which the
Termination Date occurs.
(e)Acceleration of Unvested Equity Awards. Subject to Section 6(f) below, if
Employee’s employment is terminated during the Employment Period (x) by the
Company without Cause pursuant to Section 5(b), (y) by Employee for Good Reason
pursuant to Section 5(b), or (z) due to Employee’s death or Disability pursuant
to Section 5(c):
(i)the Target Equity Award and the Turn-Around Award and the Promotion
Compensation Award, or any cash-settled restricted stock units or stock
appreciation rights granted in lieu of the Target Equity Award, the Turn-Around
Award, or the Promotion Compensation Award, shall be treated in accordance with
the terms and conditions set forth in the applicable award agreements attached
hereto as Exhibit A, Exhibit B and Exhibit C; and
(ii)subject to clause (i) immediately above, upon a termination of service by
the Company without Cause or a resignation by Employee for Good Reason, (A) any
outstanding, unvested stock options or restricted stock units that are eligible
to vest based solely on continued service shall become immediately vested, and
(B) any outstanding, unvested stock options or restricted stock units that are
eligible to vest based on a combination of continued service and achievement of
performance-based conditions shall immediately become vested based on actual
achievement of the applicable

8



--------------------------------------------------------------------------------

performance-based conditions as determined by the Board; and, except as set
forth in this clause (ii), all stock options and restricted stock units covered
by this clause (ii) shall remain unchanged and subject to all of their original
terms and conditions.
(iii)subject to clause (i) immediately above, upon a termination of service due
to death or Disability, (A) any outstanding, unvested stock options or
restricted stock units that are eligible to vest based solely on continued
service and that are scheduled to vest within the calendar year in which the
Termination Date occurs shall become immediately vested, and (B) any
outstanding, unvested stock options or restricted stock units that are eligible
to vest based on a combination of continued service and achievement of
performance-based conditions shall immediately become vested based on actual
achievement of the applicable performance-based conditions as determined by the
Board; and, except as set forth in this clause (iii), all stock options and
restricted stock units covered by this clause (iii) shall remain unchanged and
subject to all of their original terms and conditions.
(f)Conditions to Receipt of Severance Consideration. Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Severance Payment, and
any other payment or benefit referenced in Section 6 above (collectively, the
“Severance Consideration”) are dependent upon Employee’s (i) continued
compliance with Employee’s obligations under each of Sections 8, 9 and 10 below
and (ii) execution and delivery to the Company, on or before the Release
Expiration Date (as defined below), and non-revocation within any time provided
by the Company to do so, of a release of all claims in a form acceptable to the
Company (the “Release”), which Release shall release each member of the Company
Group and their respective affiliates, and the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, attorneys, agents and benefit plans (and fiduciaries
of such plans) from any and all claims, including any and all causes of action
arising out of Employee’s employment with the Company and any other member of
the Company Group or the termination of such employment, but excluding all
claims to severance payments Employee may have under this Section 6. If the
Release is not executed and returned to the Company on or before the Release
Expiration Date, and the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to any portion of the Severance Consideration. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.
(g)No Mitigation. Employee is under no obligation to seek other employment or to
otherwise mitigate the amounts payable to the Employee under any of the
provisions of this Agreement.
7.Disclosures. Promptly (and in any event, within three business days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by

9



--------------------------------------------------------------------------------

Employee, in each case, Employee shall disclose such actual or potential
Conflict of Interest or such lawsuit, claim or arbitration to the Board. A
“Conflict of Interest” shall exist when Employee engages in, or plans to engage
in, any activities, associations, or interests that conflict with, or create an
appearance of a conflict with, Employee’s duties, responsibilities, authorities,
or obligations for and to the Company Group.

8.Confidentiality.
(a)Definition. For purposes of this Agreement, “Confidential Information” means
all information, trade secrets, designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, that are
conceived, made, developed, acquired by or disclosed to Employee, individually
or in conjunction with others, during the term of his employment (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
that relate to the Company’s or any member of the Company Group’s business,
products or services and all writings or materials of any type embodying any
such matters, and are and shall be the sole and exclusive property of the
Company or its Affiliates. Confidential Information does not, however, include
any information that is available to the public other than as a result of any
unauthorized act of Employee.
(b)No Unauthorized Use or Disclosure. Employee agrees that Employee shall
preserve and protect the confidentiality of all Confidential Information and
work product of the Company and each member of the Company Group, and shall not,
at any time during or after the termination of Employee’s employment with the
Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and shall use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee’s responsibilities hereunder. Notwithstanding the foregoing,
Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent (i) such information becomes
generally known to the public or within the relevant trade or industry other
than due to Employee’s violation of this Section 8(b), or (ii) disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order, or
(iii) Employee is making a good faith report of possible violations of
applicable law to any governmental agency or entity or is making disclosures
that are otherwise compelled by law or provided under the whistleblower
provisions of applicable law.
(c)Remedies. Employee acknowledges that money damages would not be a sufficient
remedy for any breach of this Section 8 by Employee, and the Company or its
Affiliates shall be entitled to enforce the provisions of this Section 8 by
terminating payments then owing to Employee under this Agreement and/or by
specific performance and injunctive relief as remedies for such breach or any
threatened breach. Such remedies shall not be deemed the exclusive remedies for
a breach of this Section 8, but shall be in addition to all remedies available
at law or in equity to the Company, including the recovery of damages from
Employee and remedies available to the Company pursuant to other agreements with
Employee.

10



--------------------------------------------------------------------------------

(d)No Prohibition. Nothing in this Section 8 shall be construed as prohibiting
Employee, following the expiration of the 18 month period immediately following
Employee’s termination of employment with the Company, from being employed by
any entity engaged in the Business (as defined below) or engaging in any
activity prohibited by Section 9; provided, that during such employment or
engagement Employee complies with his obligations under this Section 8.
(e)Permitted Disclosures. Nothing herein shall prevent Employee from: (i) making
a good faith report of possible violations of applicable law to any governmental
agency or entity; or (ii) making disclosures that are protected under the
whistleblower provisions of applicable law. Further, an individual (including
Employee) shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (A) is made
(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer of reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (x) files any document containing the
trade secret under seal; and (y) does not disclose the trade secret, except
pursuant to court order.
9.Non-Competition; Non-Solicitation; Non-Disparagement.
(a)The Company shall provide Employee access to Confidential Information for use
only during the Employment Period, and Employee acknowledges and agrees that the
Company Group shall be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the Company providing Employee
with access to Confidential Information and as an express incentive for the
Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section 9. Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, shall not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.
(b)Employee agrees that, during the Prohibited Period, Employee shall not,
without the prior written approval of the Board, directly or indirectly, for
Employee or on behalf of or in conjunction with any other person or entity of
any nature:
(i)engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly owning, managing, operating,
joining, becoming an officer, director, employee or consultant of, or loaning
money to, or selling or leasing equipment or real estate to or otherwise being
affiliated with any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group;

11



--------------------------------------------------------------------------------

(ii)appropriate any Business Opportunity of, or relating to, the Company Group
located in the Market Area;
(iii)solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with the Company Group, including any customer or
supplier who was a customer or supplier of any member of the Company Group
during the eighteen (18) month period preceding the Termination Date; or
(iv)solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group, including any employee or
contractor who was an employee or contractor of any member of the Company Group
during the eighteen (18) month period preceding the Termination Date.
(c)Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Section 8 and in this Section 9, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity. In addition, Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by
Employee, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 9 by terminating payments then owing to Employee
under this Agreement.
(d)The covenants in this Section 9, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.
(e)For purposes of this Section 9, the following terms shall have the following
meanings:
(i)“Business” shall mean the business and operations that are the same or
similar to those performed by the Company in the flatbed specialized, and open
deck trucking, brokerage, 3PL, 4PL, warehousing, transportation and logistics
business, or any other member of the Company Group for which Employee provides
services or about

12



--------------------------------------------------------------------------------

which Employee obtains Confidential Information during the Employment Period,
and any other arenas that Company may designate during the Employment Period.
(ii)“Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)“Market Area” shall mean the continental United States, Canada, Mexico, and
any other geographical area in which the company intends to conduct Business (to
the extent Employee is aware of and involved in the development or the expansion
of such Business) as of the Termination Date.
(iv)“Prohibited Period” shall mean the period during which Employee is employed
by any member of the Company Group and continuing for a period of 18 months
following the date that Employee is no longer employed by any member of the
Company Group, provided that if, after the third anniversary of the Effective
Date, Employee terminates this Agreement pursuant to Section 5(e), the
Prohibited Period shall mean the months in which Company pays the Discretionary
Severance Payment.
(f)Employee shall not make any voluntary statements, written or oral, or cause
or encourage others to make any such statements that defame, disparage, or in
any way criticize the personal or business reputations, practices, or conduct of
any member of the Company Group; and the Company shall cause its officers and
directors to not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage, or in any
way criticize the personal or business reputation, practice, or conduct of
Employee. Notwithstanding the foregoing, Employee shall be permitted to make a
truthful statement: (i) to the extent required by law or by any court,
governmental and/or regulatory body or committee; or (ii) to the extent
necessary in connection with any dispute regarding this Agreement or any other
written agreement between or among Employee and the Company (or any other member
of the Company Group).
10.Ownership of Intellectual Property. Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company. Company Intellectual Property shall not include any intellectual
property created by Employee prior to being employed by or affiliated with the
Company or any other member of the Company Group.  All of Employee’s works of
authorship and associated copyrights created during

13



--------------------------------------------------------------------------------

the period in which Employee is employed by or affiliated with the Company or
any member of the Company Group and in the scope of Employee’s employment shall
be deemed to be “works made for hire” within the meaning of the Copyright Act.
Employee shall perform, during and after the period in which Employee is or has
been employed by or affiliated with the Company or any other member of the
Company Group, all reasonable acts deemed necessary by the Company to assist the
Company Group, at the Company’s expense, in obtaining and enforcing its rights
throughout the world in the Company Intellectual Property. Such acts may include
execution of documents and assistance or cooperation (i) in the filing,
prosecution, registration, and memorialization of assignment of any applicable
patents, copyrights, mask work, or other applications, (ii) in the enforcement
of any applicable patents, copyrights, mask work, moral rights, trade secrets,
or other proprietary rights, and (iii) in other legal proceedings related to the
Company Intellectual Property.

11.Arbitration.
(a)Subject to Section 11(b), any dispute, controversy or claim between Employee
and the Company arising out of or relating to this Agreement or Employee’s
employment with the Company shall be finally settled by arbitration in Dallas,
Texas before, and in accordance with the then-existing American Arbitration
Association (“AAA”) Employment Arbitration Rules. The arbitration award shall be
final and binding on both parties. Any arbitration conducted under this
Section 11 shall be heard by a single arbitrator (the “Arbitrator”) selected in
accordance with the then-applicable rules of the AAA. The Arbitrator shall
expeditiously (and, if practicable, within ninety (90) days after the selection
of the Arbitrator) hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
shall provide such materials, information, testimony and evidence requested by
the Arbitrator), and (ii) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction; provided, however, that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs associated with such arbitration and associated judgment.
(b)Notwithstanding Section 11(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 8 through 10; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 11.
(c)By entering into this Agreement and entering into the arbitration provisions
of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.

14



--------------------------------------------------------------------------------

(d)Nothing in this Section 11 shall prohibit a party to this Agreement from (i)
instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.
12.Defense of Claims. During the Employment Period and thereafter, upon request
from the Company, Employee shall cooperate with the Company Group in the defense
of any claims or actions that may be made by or against any member of the
Company Group that relate to Employee’s actual or prior areas of responsibility.
The Company shall pay or reimburse Employee for all of Employee’s reasonable
travel and other direct expenses reasonably incurred (including, if applicable,
lost wages), to comply with Employee’s obligations under this Section 12, so
long as Employee provides reasonable documentation of such expenses and obtains
the Company’s prior approval before incurring such expenses.
13.Withholdings; Deductions.The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
14.Indemnification. The Company agrees to indemnify Employee with respect to any
acts or omissions he may in good faith commit during the period during which he
is an officer, director and/or employee of the Company or any member of the
Company Group, and to provide Employee with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to its other directors and officers generally, as in effect
from time to time.
15.Title and Headings; Construction.Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Unless the context requires otherwise, all
references herein to an agreement, instrument or other document shall be deemed
to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof. All references to “dollars” or “$” in this Agreement
refer to United States dollars. The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement, and not
to any particular provision hereof. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

15



--------------------------------------------------------------------------------

16.Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Dallas, Dallas County, Texas.
17.Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to the matters covered herein and supersedes all
prior and contemporaneous agreements and understandings, oral or written,
between the parties hereto concerning the subject matter hereof, including the
Prior Employment Agreement. This Agreement may be amended only by a written
instrument executed by both parties hereto.
18.Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
shall operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach shall not deprive such party of the right to take action at any
time.
19.Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, to any member of the Company Group, and shall assign this
Agreement to any successor (whether by merger, purchase, change in control
transaction, or otherwise) to all or substantially all of the equity, assets or
businesses of the Company.
20.Notices. Notices provided for in this Agreement shall be in writing and shall
be deemed to have been duly received (a) when delivered in person, (b) when sent
by facsimile transmission (with confirmation of transmission) on a business day
to the number set forth below, if applicable; provided, however, that if a
notice is sent by facsimile transmission after normal business hours of the
recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent, (c) on the first business
day after such notice is sent by air express overnight courier service, or (d)
on the second business day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained, in
each case, to the following address, as applicable:

If to the Company, addressed to:

Daseke, Inc.
ATTN: CEO
15455 Dallas Parkway, Suite 550
Addison, TX 75001

16



--------------------------------------------------------------------------------

If to Employee, addressed to:

The most recent address on the
Company’s records.

21.Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument. Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
22.Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board, if applicable;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.
23.Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes). The reduction of
payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith. If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess

17



--------------------------------------------------------------------------------

to the Company upon notification that an overpayment has been made. Nothing in
this Section 23 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
Section 4999 of the Code.

24.Section 409A.
(a)Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.
(b)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.
(c)Notwithstanding any provision in this Agreement to the contrary, (i) if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (A) the date of Employee’s death or (B) the
date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.
25.Clawback. To the extent required by applicable law, any applicable securities
exchange listing standards or any clawback policy adopted by the Company, the
Annual Bonus and any incentive compensation granted pursuant to Section 3(c)
under this Agreement shall be subject to the provisions of any applicable
clawback policies or procedures, which clawback

18



--------------------------------------------------------------------------------

policies or procedures may provide for forfeiture and/or recoupment of such
amounts paid or payable under this Agreement.

26.Effect of Termination. The provisions of Sections 5, 8-13 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.
27.Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.
28.Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank; Signature Page Follows]



19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

EMPLOYEE

By:/s/ Rick Williams

Name:Rick Williams

DASEKE, INC.

By:/s/ Christopher Easter

Name:Chris Easter

Title:Chief Executive Officer

Signature Page to Employment Agreement



--------------------------------------------------------------------------------